DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-9 are currently pending and under examination.
Priority
This application is a national stage entry of PCT/IB2018/055335, filed 07/18/2018. PCT/IB2018/055335 claims priority from provisional application 62534748, filed 07/20/2017.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
Claim 1 recites “R for an organic ligand” in line 3. It should recite “R is an organic ligand” or “R stands for an organic ligand”. 
Claim 4 recites a period (.) after “complexes” and before “The metal” in lines 3-4. There should not be a period in the middle of the claim. The period should only be at the end of the claim. See MPEP 608.01 (m). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites Nanostructured and biocompatible biocatalysts “defined” as. It is unclear whether the “defined” language is meant to be the same as comprising language which is open to and allows there being further components that can be added in the invention other than the ones recited in the claims or whether the “defined” language is meant to be the same as consisting of language which allows only a closed group of components recited in the claims and no further components can be included. The phrase “defined as” does not appear to be synonymous to either “comprising”, “consisting of” or “consisting essentially of” and thus it makes the scope of the claimed invention indefinite. See MPEP 2111.03. 
Claim 1 recite the formula which refer to the variables n, x, y, v, w and z. However, the variables are not clearly defined in the claims nor the specification which makes the claim indefinite because it unclear what each variable stands for. 
Claim 1 recites that the organic ligand is either linear or branched to Pt, Cu, or Fe-based compounds. Claim 3 also recites the organic ligand is branched to Pt. It is unclear what is meant by the ligand being linear or branched to the metals and how the ligand is connected or bound the metals recited. Applicant need to clarify how exactly 
Further, Claim 1 recites, “Pt, Cu, or Fe-based compounds”. The dash (-) in the phrase “Fe-based compounds” makes it unclear whether the compounds in this recitation is referring to only Fe-based compounds or whether it means that the compound can be Pt, Cu or Fe based compounds.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “organic ligand”, and the claim also recites “preferably CnHn+1” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites a period (.) in line 3, which is in the middle of the claim. As discussed in the objection above, the period should only be at the end of the claim. There being a period in the middle of claim 4 makes it unclear whether the phrase after the period is part of the claim or not. See MPEP 608. 
Claim 4 also recites “the platinum metal is either bound as metallic nanoparticles or covalently bound platinum complexes”. It is unclear whether this recitation is referring to how the platinum metal is bound to the organic ligand of previous claims or whether it 
Claim 4 also recites the size ranges from atomic dispersion to 100 nm. It is unclear what exactly the term “atomic dispersion” is defined as because neither the claims nor the instant specification clearly define this term and based on the examiners search, the term “atomic dispersion” does not appear to be a term of the art, especially in reference to the size. Therefore, it needs to be clarified what the term “atomic dispersion” is defined as and how it is related to the size recited in the claim.  
Claim 5 recites the limitation "the platinum compound precursors".  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-9 are included in the rejection as they depend on a rejected base claim.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez (WO 2010/150036 A1; Dec. 29, 2010).
Lopez throughout the reference teaches sol-gel nanostructured and biocompatible platinum-titania and platinum-silica biocatalysts nanostructured and biocompatible for use in cancer treatment (Title, Abstract). 
Lopez teaches the nanostructured and biocompatible biocatalysts defined as MnO2n-(x+y)/2 (OH)v(SO4)w (PO4)x (OR)y (Cl)z where M stands for silicon, titanium or a mixture of both and R for an organic ligand, preferably CnHn+I, either linear or branched to which Pt-based compounds, in II, III or IV oxidation state, having cytotoxic activity. These nanostructured biocatalysts are directly administered into the tumor (Page 1, lines 10-20). It discloses that the support particle size ranges between 10nm to 1Dm. Further, the platinum metal is either bound as metallic nanoparticles or covalently bound platinum complexes. The metal nanoparticle size ranges from atomic dispersion to 100nm. (see: Page 9, lines 5-13). Lopez teaches the platinum compound precursors are HaPtCl6 cis-Pt or PtAcAc or Pt(NHs)4Cl2. Furthermore, it teaches the administration form can be a) nanoparticle suspension in physiological compatible fluids, b) extrudates, and c) implantable self-supported nanodevices. (see: Page 10, lines 14-22). Thus, the teachings of Lopez anticipate all of claims 1-9.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616